Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 1/22/2021 that has been entered and made of record.
Response to after Non-Final
3.	Claims 1, 9, 13 and 16 are currently amended dated 1/22/2021. Claims 2, 8, 10 and 17 are cancelled. No new claims are added. No new matter is added.

Allowable Subject Matter

4.	Claims 1, 3-7, 9, 11-16 and 18-20 are allowed.

 Following is Examiner's statement of reason for allowance.

5.	Independent claim 1, 9 and 16 are allowable because prior art fails to teach or 
suggest, either alone or in combination, the processor to cause the processor to implement the method of removing a bias from a news article at a news portal, the method comprising: receiving, by the processor, a first news article from a user; configuring, by the processor, a bias filter list to add one or more entities and a stance associated with each entity in the bias filter list, wherein the stance is "positive" or "negative"; dividing, by the processor, the first news article into a plurality of text segments; identifying, by the processor, one or more key entities and one or more inter-entity relationships of each text segment; detecting, by the processor, one or more biases in the first news article; ignoring, by the processor, a stance bias of the one or more biases if a particular entity and a stance associated with the particular entity are included in the bias filter list, and providing, by the processor, one or more suggestions to remove the one or more biases.
6.	Claims 3-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the computer implemented method for data processing of claim 1.
7.	Claims 11-15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the computer program product of claim 9.

9.	The closet prior art of Paul Meier (US 2014/0330760) in view of Anish Patankar,
(Patankar et al; A Bias Aware News Recommendation System; 2019 IEEE 13th International Conference on Semantic Computing (ICSC); 978-1-5386-6783-5/19/$31.00 year2019 IEEE (Year: 2019))  teaches method and system for data processing but further fails to teach determining the processor to cause the processor to implement the method of removing a bias from a news article at a news portal, the method comprising: receiving, by the processor, a first news article from a user; configuring, by the processor, a bias filter list to add one or more entities and a stance associated with each entity in the bias filter list, wherein the stance is "positive" or "negative"; dividing, by the processor, the first news article into a plurality of text segments; identifying, by the processor, one or more key entities and one or more inter-entity relationships of each text segment; detecting, by the processor, one or more biases in the first news article; ignoring, by the processor, a stance bias of the one or more biases if a particular entity and a stance associated with the particular entity are included in the bias filter list, and providing, by the processor, one or more suggestions to remove the one or more biases.
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677